Citation Nr: 1600636	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  09-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether referral for an extraschedular evaluation of service-connected gynecomastia of the left breast is warranted for the period prior to May 2, 2007.

2.  Whether referral for an extraschedular evaluation of service-connected gynecomastia of the right breast is warranted for the period prior to May 2, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011 and July 2014, the Veteran testified at Central Office hearings before the undersigned Veterans Law Judge (VLJ).  Transcripts of those hearings are of record.

In June 2011, the Board remanded the claims for further evidentiary development.

In September 2014, the Board issued a decision that, in part, granted 10 percent ratings for gynecomastia of the Veteran's left and right breasts for the period from May 2, 2007, and denied compensable ratings for those disabilities prior to that date.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted a Joint Motion      for Remand (JMR) in which the parties agreed that the Board failed to provide an adequate statement of reasons or bases for why referral of the gynecomastia claims for extraschedular consideration was not warranted for the period prior to May 2, 2007, and moved the Court to vacate that aspect of the decision and return it to the Board for further consideration.

The Board notes that the September 2014 Board decision also remanded claims for service connection for a bilateral eye disability and entitlement to a total disability rating based on individual unemployability.  Those issues have not yet been returned to the Board.  Thus, those issues will be the subject of a later Board decision, if necessary.

The Board notes that Social Security Administration (SSA) records and additional treatment records have been associated with the claims file since issuance of the  last supplemental statement of the case, and that the right to have that additional evidence reviewed by the AOJ in the first instance has not been waived.  However, all of that additional evidence is either duplicative of evidence already of record,   or does not document treatment during, or include statements addressing, the time period now under review.  Accordingly, it does not have a bearing on the appellate issues herein decided, and referral of the additional evidence to the AOJ for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  Prior to May 2, 2007, the Veteran's service-connected gynecomastia of the left breast was not so exceptional or unusual that referral for extraschedular consideration is warranted.

2.  Prior to May 2, 2007, the Veteran's service-connected gynecomastia of the right breast was not so exceptional or unusual that referral for extraschedular consideration is warranted.


CONCLUSIONS OF LAW

1.  The criteria for referral for extraschedular consideration of the Veteran's service-connected gynecomastia of the left breast for the period prior to May 2, 2007 have  not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.116 (2015).

2.  The criteria for referral for extraschedular consideration of the Veteran's service-connected gynecomastia of the right breast for the period prior to May 2, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.116 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the October 2015 JMR that led to issuance of this decision was narrow in scope.  Specifically, it moved the Court      to vacate the Board's September 2014 decision on entitlement to increased ratings for gynecomastia of the left and right breasts only to the extent that it failed to provide an adequate statement of reasons or bases for why referral of those claims for extraschedular consideration was not warranted for the period prior to May 2, 2007.  The JMR also stated that the Board's decision should not be disturbed with respect to its determinations regarding the appropriate schedular evaluations for those disabilities, and it did not direct that additional development be conducted     in connection with any other aspect of the decision.  The Veteran's representative before the Court who entered into the JMR is an attorney in a law firm with extensive experience in VA litigation.  "[W]hen an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney  in the motion, see Forcier [v. Nicholson, 19 Vet. App. 414,] 426 [(2006)], and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed."  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), (vacated on other grounds sub nom. Carter v. McDonald,     794 F.3d 1342 (Fed. Cir. 2015).  Based on the foregoing, and in the interest of administrative efficiency, the Board will proceed by addressing only that aspect of its September 2014 decision that the JMR identified as inadequate.  Id.  In short,   the only question presently on appeal before the Board is whether referral for extraschedular evaluations of service-connected gynecomastia of the left and right breasts is warranted for the period prior to May 2, 2007.

Disability ratings "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The ultimate percentage of a disability rating assigned to a Veteran is "considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of the disability."  Id.  Where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of Compensation and Pension Service, upon field station submission,        is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.      The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as  marked interference with employment or frequent periods of hospitalization as       to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has set out a sequential three-step analysis, based on the language of       38 C.F.R. § 3.321(b)(1), to determine whether to refer a case for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of          an extraschedular rating is required.  If, however, the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are therefore found to be inadequate, step two is to determine whether the claimant's disability picture is exceptional, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular criteria.  If the claimant's disability picture   meets this second step, then the third and last step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, an extraschedular rating is warranted. 

Prior to May 2, 2007, the Veteran's gynecomastia of the left and right breasts were each assigned noncompensable ratings under Diagnostic Code 7628, which instructs that benign neoplasms of the breast should be rated according to impairment in function of the gynecological system or skin.  38 C.F.R. § 4.116 (2015).  During that time period, the Veteran's described symptoms consisted primarily of pain and tenderness in both breasts, with additional reports of hardness, enlargement, and occasional discharge.  Specifically, in March 2006, he described his gynecomastia symptoms as hardness and pain in his nipple areas, and stated that the condition seemed to have "gotten bad."  During a June 2006 VA examination, he reported that his breasts were sore and growing, and physical examination revealed tenderness   to palpation over both breasts.  During a March 2007 VA evaluation for possible breast reduction, the examining clinician noted tenderness in both of the Veteran's breasts.  Finally, during VA treatment in April 2007, the Veteran described chronically tender and sore breasts that had been enlarged since his teenage     years, as well as intermittent, but not current, discharge.

Based on the symptoms the Veteran reported experiencing prior to May 2, 2007,   the Board concedes that step one of the Thun analysis has been satisfied, as those symptoms are not reasonably described by the rating criteria associated with the diagnostic code assigned to his gynecomastia disabilities.  See 38 C.F.R. § 4.116, Diagnostic Code 7628.

Step two of the Thun analysis, however, has not been satisfied.  The evidence of record does not show that the Veteran's bilateral gynecomastia was productive of marked interference with employment, frequent periods of hospitalization, or other factors similar in kind during the time period prior to May 2, 2007.  Indeed, the record reflects that the Veteran was employed full-time as a psychiatric technician until he incurred a work-related injury to his knees in 2011, and does not reflect that his gynecomastia was causing marked interference with employment prior to that time.  In that regard, although the Veteran testified during his July 2014 Board hearing that the pain medication-described as oxycodone and gabapentin-he takes for his gynecomastia caused him to oversleep and miss work, he stated   during his September 2013 VA examination that he did not begin taking those medications until after his May 2007 surgery.  VA treatment records similarly reflect that the Veteran was initially given prescription pain medication after his surgical procedures.  Furthermore, during his 2006 VA examination, the Veteran did not indicate that his gynecomastia was having any effect on his work as a psychiatric technician, and specifically stated that he was not currently receiving any treatment.  In short, there is simply no evidence of "related factors" warranting referral of the Veteran's gynecomastia disabilities for extraschedular consideration during the period prior to May 2, 2007.  The Board also notes that, contrary to the assertions in the Veteran's May 2015 brief on appeal to the Court, the record does not suggest that his gynecomastia symptoms were of a similar severity both before and after his initial 2007 surgery.  The only complaints he reported prior to that  time are detailed above.  In contrast, after that surgery, he began to describe severe pain, was eventually referred to a pain clinic, and was placed on prescription pain medication.  In short, in view of the evidence of record, including the Veteran's treatment history prior to May 2007 and his employment status at that time, the Board has no basis to conclude that his disability picture was so exceptional as to warrant referral for extraschedular consideration. 

As a final matter, the Board notes that the Veteran was not service connected        for any other disabilities prior to May 2, 2007, such that consideration of      whether referral of gynecomastia of the left and right breasts for extraschedular consideration in combination with other service-connected disabilities would be warranted.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed.Cir.2014) (finding that the plain language of 38 C.F.R. § 3.321(b)(1) requires the Board to consider the collective impact of a veteran's service-connected disability or disabilities in determinations regarding extraschedular consideration).

In conclusion, for the period prior to May 2, 2007, the Veteran's gynecomastia      of the left and right breasts was not so exceptional or unusual that referral for extraschedular consideration is warranted, and the claims must be denied.




ORDER

Referral for an extraschedular evaluation of service-connected gynecomastia of the left breast for the period prior to May 2, 2007 is denied.

Referral for an extraschedular evaluation of service-connected gynecomastia of the right breast for the period prior to May 2, 2007 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


